Title: To James Madison from James Monroe, 15 April 1803
From: Monroe, James
To: Madison, James



Triplicate no. 2.
Sir
Paris April 15th. 1803.
I informed you from Havre on the 9th. of my arrival there the day before, and that I should set out the day after for Paris. On the 12th. I arrived here, and on the 13th. was announced by Mr. Livingston to the Minister of foreign Relations, who received me yesterday in a Manner which was perfectly satisfactory. He said that the first Consul was much gratified by the disposition which our Government had shewn, in the Circumstances which produced the present Mission, and had also expressed himself in Terms very favorable to my Colleague and myself: he promised to see him that Evening and endeavour to fix the Time when I should be presented to him. No Minister has yet been presented except at public audiences, which are monthly. If I am held to that Rule it will not take place ’till the 5th. of next month. He observed however that a person would be designated to treat with us, with whom we might communicate before I was presented.
I heard on my arrival that General Bernadote who had been appointed sometime before Minister to the United States, had been ordered on the



   
   Note.



   
   A. The Government received its dispatches by the Mail on the 9th.; it might have received them by an extra Courier early in the day. The order for the Departure of General Bernadotte was given on Sunday, which was the 10th.; By reference to dates, on a comparison of the French and American Calendars I had supposed it was the 11th. I wish that Error to be corrected in the original and duplicates already sent.


10th to sit out immediately on his Mission. As my arrival at Havre was known here on the 9th., it might be inferred that this order was given in consequence of it. In this I was confirmed by General La Fayette who informed me that he had apprised Genl: Bernadotte of my Arrival at Havre—that I was expected here on that day; and that he had entreated him to wait until I came. So peremptory, however, were the orders for his departure, that altho’ he expressed a desire to see me, and knew that I had actually arrived before he left Paris, he could not delay it a few hours only for that purpose. I was inclined to suspect that this measure proceeded from a desire to evade a negotiation here, since it might be said, when we pressed the Government to enter into one, that General Bernadotte was sent on that Business to the United States. The menacing aspect of a war with Britain made this the more presumeable, since if they were not disposed to meet our views, it might furnish a motive for seeking a plausible pretext for procrastination. General Bernadotte it is said considers himself sent with power to adjust this affair with us, which Idea is countenanced by a communication from the Minister of foreign Relations to Mr. Livingston, of which you have doubtless a Copy, in which he states that the first Consul had resolved to send a Minister to the United States to obtain Information relative to all points connected with Louisiana. It has since been represented to me that General Bernadotte is unfriendly to the present order of things here, and that his Mission, whatever may be the light in which it appears to him, is nevertheless nothing more than an honorable Exile. Mr. Petree, his Secretary is, I understand, still here waiting, I presume, his final Instructions.
It is said that this Government has resolved to offer us by sale the whole of Louisiana. This was intimated by Mr. Marbois to Mr. Livingston the day after my arrival, and to me since thro’ another Channel, as that the decision was formed at St: Could [sic], the day on which General Bernadotte was ordered to sit out for the United States. It was intimated by the former that the first Consul estimated the Territory at about 120 Millions of Livres, 20 of which or near that Sum being due our Citizens, would of course be paid to them. On being urged to state the lowest terms they would probably take, he said, they might possibly be brought to accept 60—with the payment of the debt due our Citizens. As this communication took place between Mr. Livingston and Mr. Marbois the day after my arrival here, it was doubtless produced by the decision at St: Could [sic] already mentioned.
I am sorry to say that it is still impossible for me to ascertain with any Certainty the views of this Government towards us. By the above facts, some of which are of doubtful aspect, you will be able to form some estimate of them. It may be its Intention to amuse us while the Crisis with England is suspended. My Colleague has been strongly impressed with this opinion, and has urged as a Motive for his holding communications with Marbois before I was presented, a fact which was important, that the decision of France relative to the question with England most probably depended, on the return of a Courier from Petersburg, who had been sent to obtain the decision of the Russian Cabinet on some important point, and who was expected back in about a fortnight. If it is their Intention to meet us fairly, the door is open and it may be soon done: if they mean to amuse us, that intention will soon be seen thro’, of which you shall be informed in due time. Much light will be thrown on the Subject by the arrival of General Bernadotte, since the Extent of his Powers and the object of his Mission will be immediately unfolded to you. If the Intention of this Government remains equivocal for any length of time, it will rest with the President to decide the part it belongs to him to take in such a Conjuncture. I shall endeavor to act in such a manner as while I give full force to the tone which the State of things in America, and the views of the Government impose on my Mission, will cause no offence and afford no pretext to our Enemies, if we have any; to impute an unfavorable result, should it occur, either to the Government or myself. I am with great Respect and Esteem, yr. Most Obt: Servt:
Jas. Monroe
 

   
   RC (DNA: RG 59, DD, France, vol. 8); letterbook copy (DLC: Monroe Papers). RC in a clerk’s hand, signed by Monroe. Docketed by Wagner as received 2 Sept. The letterbook copy includes five notes, the second of which is the same as note A here; the other notes refer to related correspondence and meetings.



   
   In the letterbook copy, and presumably in the missing original and duplicate copies of the RC, this date is given as “the 11th.”



   
   The letterbook copy has “10th.” here.



   
   On the same date, Monroe drafted a private letter to JM, of which John Mercer made a copy, complaining of Livingston’s conduct in continuing to press for the sale of New Orleans and the Floridas after being informed of Monroe’s mission. Monroe expressed his anxiety over having to choose between acting according to strict diplomatic etiquette and taking the opportunity to negotiate which had presented itself. He particularly wished to avoid exposing himself and the administration “to the charge of having lost by the measure taken, a brilliant opportunity of securing all our objects here” (DLC: Monroe Papers; printed in Hamilton, Writings of MonroeStanislaus Murray Hamilton, ed., The Writings of James Monroe … (7 vols.; New York and London, 1898–1903)., 4:9–12). On the verso of the draft is Monroe’s notation: “not sent—communicating incidents relating to Mr Livingston—with a copy by Col: Mercer. This is very full, as to mr L’s conduct, on my arrival.”


